Citation Nr: 0006024	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-38 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1952 to January 
1959.

This issue comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1992 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for a 
total disability evaluation based on individual employability 
due to service-connected disabilities.  The veteran's service 
connected disabilities include chronic brain syndrome due to 
trauma currently assigned a 50 percent disability evaluation, 
right homonymous hemianopsia currently assigned a 30 percent 
disability evaluation, bilateral condylar fractures of the 
mandible currently a noncompensable evaluation, loss of part 
of the skull currently assigned a 10 percent evaluation, 
complete loss of sense of smell currently assigned a 10 
percent evaluation, and right ear hearing loss currently 
assigned a noncompensable evaluation.  A 70 percent combined 
disability evaluation has been assigned since March 16, 1992.

In October 1996 the Board of Veterans' Appeals (Board) 
remanded the case for the RO for further development.  That 
development having been completed, the case has been returned 
to the Board for further appellate review.  

In an August 1998 rating decision, the RO, inter alia, 
continued a zero percent evaluation for right ear deafness, 
continued a 30 percent evaluation for visual field defect, 
and continued a 50 percent evaluation for the residuals of a 
traumatic brain injury.  The veteran has not appealed any of 
these matters and they are not now before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran reportedly has a high school graduate 
equivalency degree (GED) and has completed a few courses 
while in college for a year, he has approximately 25 years of 
experience as a maintenance worker, and he has been 
unemployed since the end of 1986.

3.  The veteran's service connected disabilities include 
chronic brain syndrome due to trauma rated as 50 percent 
disabling, right homonymous hemianopsia rated as 30 percent 
disabling, bilateral condylar fractures of the mandible rated 
as noncompensable, loss of part of the skull rated as 10 
percent disabling, hearing loss in the right ear rated as 
noncompensable, and complete loss of sense of smell rated as 
10 percent disabling.  

4.  The veteran is not shown to be precluded from gainful 
employment for which he is qualified due to his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The record reflects that the 50 percent rating for chronic 
brain syndrome due to trauma is of longstanding duration.  
Clinical records dated from 1960 to 1992 reflect occasional 
treatment and evaluation for service-connected disabilities, 
including the chronic brain syndrome.  

In June 1992, the veteran received treatment at a VAMC for 
hearing loss in the right ear.  The veteran was diagnosed 
with conductive hearing loss involving all frequencies of the 
right ear.  

In June 1992, the veteran was treated by a private physician.  
Upon examination, the private physician noted that the 
veteran's visual field revealed a very sharp, clear right 
homonymous hemianopsia.  

In October 1992 the veteran submitted an application for 
increased compensation based on unemployability.  The veteran 
stated that he worked for a State Hospital on a full time 
basis for approximately twenty-five years in maintenance and 
since that time he has occasionally looked for part-time 
work.  He also stated that he completed high school with no 
other education or training.  

During a June 1993 personal hearing, the veteran complained 
of having memory problems, being forgetful and becoming 
easily confused.  According to him, he has problems with word 
choice in conversations and it often takes him a long time to 
read and complete other tasks.  He stated that he has 
problems with blind spots, loss of vision, and he is often 
irritable with his wife.  

The veteran further stated that he worked for a State 
Hospital for approximately 25 years and his job was 
terminated because he was unable to keep up with his 
responsibilities.  He also added that he did not retire due 
to disability.  The veteran explained that he has tried to 
find other types of jobs but potential employers will not 
hire him because of his age and disability.  He also stated 
that he applied for Social Security some four or five years 
ago and his claim was denied because he had not been employed 
five out of the past ten years.  

In July 1993, a private physician examined the veteran's 
visual acuity and his impression was right homonymous 
hemianopsia from head trauma during the accident in 1958.  In 
addition, he noted that the veteran had mild ocular 
hypertension but no other evidence of optic nerve damage.  

A July 1993 VA examination indicated that the veteran had 
lost most if not all of his sense of smell due to the 1958 
automobile accident.  

During a July 1993 VA psychiatric examination, the VA 
psychiatrist described the veteran as neat, clean, shaven, 
and dressed casually.  It was noted that the veteran's long-
term memory was adequate and there was no evidence of 
hallucinations, delusions, or a thought disorder.  The 
veteran had no complaints of anxiety or depression.  A 
battery of testing revealed that the veteran was well 
oriented and his intelligence quotient (IQ) was within the 
normal range.  The veteran's abstraction quotient indicated 
that he had no loss of ability to think abstractly as might 
be seen in someone with a dementia or loss of a nonverbal 
ability to think abstractly.  The veteran exhibited a 
moderate level of depression.  

It was noted that the veteran should be competent to manage 
his own funds in his own best interest and the organic brain 
syndrome was no longer a current diagnosis.  A more current 
diagnosis would be dementia, not otherwise specified or due 
to trauma, organic mood syndrome, organic anxiety syndrome or 
organic personality syndrome.  According to the report, the 
veteran did not demonstrate a dementia because there were no 
indications that he had severe decrement in long and short 
term memory.  The veteran also did not demonstrate an organic 
mood syndrome, organic anxiety syndrome, or organic 
personality syndrome because he did not have severe anxiety 
or depression or severe loss of judgment.  

The veteran was not diagnosed with a psychiatric disorder.  
It was noted that he had reduced hearing in the right ear, 
reduced sense of smell, and reduced vision in both eyes.  His 
primary psychosocial stressor was retirement with no 
particular stressors other than some failing health.  His 
Global Assessment of Functioning Scale (GAF) was 75.  

A July 1993 audiometric examination revealed conductive 
hearing loss, right ear secondary to trauma.  

A September 1993 follow-up VA psychiatric report noted that 
the veteran does not suffer from a mental disorder related to 
his head injury and the veteran's intelligence quotient 
indicated an average level of intellectual development.  
There were few signs or no signs of any residuals of a head 
injury from a psychiatric point of view and no evidence of 
any industrial impairment related to a psychiatric disorder.  
The report also indicated that the veteran has a history of 
successful employment, successful social adaptation, both 
historically and currently.  

A February 1994 VAMC treatment report shows that the veteran 
has mixed hearing loss in the right ear that is moderate in 
degree and high frequency sensory loss in the left.  The 
veteran currently wears a hearing aid on the right ear with 
good results.  

In October 1996, the RO requested that the veteran forward 
copies of disability determinations, medical records, and 
other information relating to his claim for disability 
benefits from the State of Washington.  As of this date no 
reply has been received.  

A January 1997 letter from the State of Washington Department 
of Social and Health Services indicated that their records 
did not show that the veteran retired because he could not 
handle the work or keep up with his responsibilities due to 
his disability.  It was added that the veteran worked as an 
"on call" laborer, after leaving full time employment, from 
July 1985 through December 1986.  

A November 1997 letter from the Social Security 
Administration (SSA) stated that SSA has no records 
pertaining to a disability claim for the veteran.  It was 
also noted that the veteran's entitlement is not based on a 
disability.  

VA outpatient treatment records from May 1994 to February 
1997 show that the veteran received on-going treatment at a 
VAMC for numerous non-service connected disabilities, 
primarily obesity and diabetes.  

During a January 1998 VA psychiatric examination, the veteran 
admitted being forgetful although not depressed.  Upon mental 
examination, the VA psychiatrist described the veteran as 
appearing in no acute distress, obese, in good hygiene and 
well groomed.  It was noted that his communication was fairly 
well, coherent, relevant and goal directed.  The veteran 
denied having psychotic symptoms, delusions, or 
hallucinations.  His affect was broad ranged with a euthymic 
mood appropriate to thought content.  He denied having any 
suicidal or homicidal ideations.  He was oriented to date, 
place, and person and significant life events.  

The VA psychiatrist observed that the veteran currently 
displays low energy and activity level and maybe difficult to 
motivate.  It was also noted that apathy inertia and 
underlying depression maybe present based on test results 
from the MMPI (Minnesota Multiphasic Personality Inventory).  

The veteran's Mini-Mental was 30 out of 30.  His retention 
and immediate recall were good and the veteran exhibited 
average IQ.  Similarities and differences were answered 
fairly well, although his proverb interpretation were 
concrete.  His insight and judgment was intact with impulse 
control being good.  The veteran did not have any psychiatric 
diagnosis and it was estimated that his psychosocial and 
environmental problems were mild, secondary to retirement 
with stressor of failing health.  During the examination, the 
veteran reported that he has a GED and completed a few 
courses while in college for a year.  

During a February 1998 VA audiometric examination, the 
veteran complained of reduced hearing acuity, more in the 
right ear.  Audiometric testing revealed normal thresholds 
through 2000 Hertz.  The veteran's right ear presents a 
moderate to severe mixed hearing loss.  

A July 1998 VA visual examination indicated that the veteran 
has corrected visual acuity at 20/20 bilaterally.  The 
examination also noted that the veteran had some loss of 
central visual acuity in the right eye and homonymous 
hemianopsia since his accident in 1958.  

In October 1998 the veteran requested another regional office 
hearing.  In April 1999 the RO sent a letter to the veteran 
notifying him of the date, time, and location of the hearing.  
The veteran failed to appear for the April 1999 regional 
office hearing.  

II. Laws and Regulations 

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a). 

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40  percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a).

In Hatlestad v. Derwinski, 1 Vet.App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1999).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

III. Analysis 

The Board finds that the veteran's claim for a total 
disability rating is well grounded within the meaning of the 
statutes and judicial construction and that VA has a duty, 
therefore, to assist him in the development of the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). The 
Board finds that all relevant data have been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

The Board has reviewed the evidence of record and finds that 
a total disability rating based on individual unemployability 
is not warranted.  The veteran's service connected 
disabilities include chronic brain syndrome due to trauma 
rated as a 50 percent disabling, right homonymous hemianopsia 
rated as 30 percent disabling, bilateral condylar fractures 
of the mandible rated as noncompensable, and loss of part of 
the skull rated as 10 percent disabling, hearing loss in the 
right ear rated as noncompensable, and complete loss of sense 
of smell rated as 10 percent disabling.  The Board finds, 
therefore, that the percentage requirements of 38 C.F.R. § 
4.16(a) have been met.

The evidence shows that the veteran has been unemployed since 
the end of 1986, he has a GED and has taken some college 
courses, although he had no additional education or 
vocational training.  The veteran's most recent VA 
psychiatric examination showed that he does not have a 
current psychiatric diagnosis and although the veteran has 
reduced hearing in the right ear, a reduced sense of smell, 
and reduced vision in the right eye, his psychosocial and 
environmental problems are mild.  In addition, the veteran's 
communication skills are coherent, his retention and 
immediate recall is good, and his insight and judgment are 
intact.  

The veteran's past VA psychiatric examinations consistently 
indicate that the veteran's intellectual functioning is well 
within the normal range.  In addition the records do not 
indicate that the veteran has been recently hospitalized for 
the residuals of his traumatic brain injury.  Although the 
veteran has complained that he is often forgetful, easily 
confused, irritable, and has a difficult time completing 
tasks, objective medical evidence does not support these 
conclusions. 

Furthermore, in a September 1993 VA psychiatric report, it 
was noted that the veteran did not suffer from a mental 
disorder related to his head injury and the veteran's 
intelligence quotient indicated an average level of 
intellectual development.  There were few signs or no signs 
of any residuals of a head injury from a psychiatric point of 
view and no evidence of any industrial impairment related to 
a psychiatric disorder.  The report also indicated that the 
veteran has a history of successful employment, successful 
social adaptation, both historically and currently.  

During a June 1993 personal hearing, the veteran stated that 
he was terminated from his job at a State Hospital because he 
was unable to keep up with his responsibilities.  In January 
1997, the State of Washington Department of Social and Health 
Services stated that their records did not show that the 
veteran retired because he could not handle the work or keep 
up with his responsibilities due to his disability.  It was 
also noted that he returned to work on an "on call" basis 
for about a year and a half through the end of 1986.  In 
addition, in November 1997 the Social Security Administration 
noted that they have no records pertaining to a disability 
claim for the veteran and the veteran's entitlement is not 
based on a disability.

VA treatment records do not indicate that the veteran's 
reduced vision, loss of sense of smell and right ear hearing 
loss interfere with the veteran's ability to perform the 
physical and mental acts required by employment.  A February 
1994 VAMC treatment report shows that the veteran wears an in 
the canal aid on the right ear with good results.  His 
service-connected hearing loss and defective vision are 
unilateral only.  His mandible fracture and loss of a portion 
of the skull have not increased in severity for some time and 
together with the loss of the sense of smell have not been 
shown to be particularly disabling from an industrial 
standpoint.  

The Board finds, therefore, that the manifestations of the 
veteran's service-connected disorders are not sufficient to 
render the average person unable to follow a substantially 
gainful occupation, and that the evidence does not support an 
assignment of a total disability rating based on individual 
unemployability.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is denied.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

